DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 02, 2022 has been entered.

Response to Amendment

3.	Acknowledgement is made of the amendment filed June 02, 2022.  Claims 1-9 remain pending in the application.  
Claims 1-5, 7 and 8 are currently amended.  
Claims 10 and 11 have been canceled.
No claims are new.

Response to Arguments

	Claim Objections



Applicant’s arguments, see REMARKS, filed June 02, 2022, with respect to claims 1-5, 7 and 8 objected to because of informalities have been fully considered and are persuasive.  The objections to claims 1-5, 7 and 8 has been withdrawn in view of the applicant’s amendments filed June 02, 2022. 

Rejections under 35 U.S.C. 112(b)
Applicant’s arguments, see REMARKS, filed June 02, 2022 with respect to claims 3-9 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention, have been fully considered and are persuasive.  The rejection of claims 3-9 has been withdrawn in view of the amendment filed June 02, 2022. 

Rejections under 35 U.S.C. 103
Applicant’s arguments, see REMARKS, filed June 02, 2022 with respect to claims 1-9 have been considered but are moot because a new ground of rejection is presented that does not rely on the combination of references applied in the prior rejection of record challenged in the argument.







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Frenne et al. (US 2016/0337056 A1) in view of Taira et al. (US 2009/0196203 A1).

	Regarding claim 1: 
As shown in FIGS. 1-20, Frenne discloses a method of operating a radio node (FIG. 8, TP1 811) in a radio access network (FIG. 8, wireless communications network 800), the method comprising: 
determining a parametrization of radio processing for reception beamforming for a beam (FIG. 8, wireless device 850 and paragraph [0118] where Frenne discloses “Based on some criteria, such as e.g., maximum throughput or maximized mutual information, the wireless device 850 may select the number of TP beams it may receive simultaneously.” [The number of TP beams is the parametrization which is acceptable according to Applicant’s specification page 11, line 13]), the parametrization of radio processing comprising at least one of a spatial transformation and a spatial compression for reception beamforming (the selection of the number of TP beams is a spatial compression for reception beamforming according to Applicant’s specification page 6, lines 9-1, thus Frenne discloses this limitation in paragraph [0118]); and 
determining a link adaptation parameter based on the parametrizations of the radio processing (paragraph [0119]; “Moreover, the wireless device 850 reports an indicator of channel quality value, e.g., a CQI value, indicated per TP beam, since a code word may be mapped to each TP beam, and the report, e.g., CQI report, may take into account interference from other TP beams, including the polarization beams, as selected in the report. The wireless device 850 may then feed back this information in a report, such as a CSI report.” [According to Applicant’s specification page 13, lines 25-29, link adaptation performed based on channel quality is acceptable as being based on the parametrizations of the radio processing].); and
performing link adaptation with the determined link adaptation parameter (see FIG. 8, TP1 811 and paragraph [0119]; “The network node 811, 830 then may decide on scheduling the wireless device 850, and may perform the link adaptation, e.g., selection of sub-rank, the TP beams, and the Modulation and Coding Scheme (MCS) per TP beam.”).

Frenne discloses all of the above, however Frenne may not specifically disclose determining a link adaptation parameter for receiving the beam based on the parametrization of the radio processing.
However, Taira discloses determining a link adaptation parameter for receiving the beam based on the parametrization of the radio processing (FIGS. 7 and 8 and paragraphs [0214]-[0215]; “An MCS [link adaptation parameter] of the signal n (=1, . . . , n.sub.max) is determined from the received SINRGn of the spatially multiplexed signal n, acquired under the combination of the receiving MT#k(n) and the beam number mk(n)(n=1, . . . , n.sub.max) thereof selected in the above (procedure DL1-5)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the invention of Frenne as taught by Taira such that Frenne determines a link adaptation parameter for receiving the beam based on the parametrization of the radio processing providing improved transmission efficiency (Taira, paragraph [0232]).

	Regarding claim 2: 
As shown in FIGS. 1-20, Frenne discloses a radio node (FIG. 8, TP1 811) for a radio access network (FIG. 8, wireless communications network 800), the radio node comprising memory (FIG. 20, memory module 2005) coupled to processing circuitry (FIG. 20, processing module 2004), the processing circuity operable to: 
determine a parametrization of radio processing for reception beamforming for a beam (FIG. 8, wireless device 850 and paragraph [0118] where Frenne discloses “Based on some criteria, such as e.g., maximum throughput or maximized mutual information, the wireless device 850 may select the number of TP beams it may receive simultaneously.” [The number of TP beams is the parametrization which is acceptable according to Applicant’s specification page 11, line 13]), the parametrization of radio processing comprising at least one of a spatial transformation and a spatial compression for reception beamforming (the selection of the number of TP beams is a spatial compression for reception beamforming according to Applicant’s specification page 6, lines 9-1, thus Frenne discloses this limitation in paragraph [0118]); and 
determine a link adaptation parameter based on the parametrization of the radio processing (paragraph [0119]; “Moreover, the wireless device 850 reports an indicator of channel quality value, e.g., a CQI value, indicated per TP beam, since a code word may be mapped to each TP beam, and the report, e.g., CQI report, may take into account interference from other TP beams, including the polarization beams, as selected in the report. The wireless device 850 may then feed back this information in a report, such as a CSI report.” [According to Applicant’s specification page 13, lines 25-29, link adaptation performed based on channel quality is acceptable as being based on the parametrizations of the radio processing].); and
perform link adaptation with the determined link adaptation parameter (see FIG. 8, TP1 811 and paragraph [0119]; “The network node 811, 830 then may decide on scheduling the wireless device 850, and may perform the link adaptation, e.g., selection of sub-rank, the TP beams, and the Modulation and Coding Scheme (MCS) per TP beam.”).

Frenne discloses all of the above, however Frenne may not specifically disclose determining a link adaptation parameter for receiving the beam based on the parametrization of the radio processing.
However, Taira discloses determining a link adaptation parameter for receiving the beam based on the parametrization of the radio processing (FIGS. 7 and 8 and paragraphs [0214]-[0215]; “An MCS [link adaptation parameter] of the signal n (=1, . . . , n.sub.max) is determined from the received SINRGn of the spatially multiplexed signal n, acquired under the combination of the receiving MT#k(n) and the beam number mk(n)(n=1, . . . , n.sub.max) thereof selected in the above (procedure DL1-5)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the invention of Frenne as taught by Taira such that Frenne determines a link adaptation parameter for receiving the beam based on the parametrization of the radio processing providing improved transmission efficiency (Taira, paragraph [0232]).
	Regarding claim 3: 
As shown in FIGS. 1-20, Frenne discloses a method of operating a radio node (FIG. 8, TP1 811) in a radio access network (FIG. 8, wireless communications network 800), the method comprising: 
determining a parametrization of link adaptation performed by the radio node (paragraph [0119]; “Moreover, the wireless device 850 reports an indicator of channel quality value, e.g., a CQI value, indicated per TP beam, since a code word may be mapped to each TP beam, and the report, e.g., CQI report, may take into account interference from other TP beams, including the polarization beams, as selected in the report. The wireless device 850 may then feed back this information in a report, such as a CSI report.” [According to Applicant’s specification page 13, lines 25-29, link adaptation performed based on channel quality is acceptable as being based on the parametrizations of the radio processing].); and 
performing radio processing (FIG. 8, wireless device 850 and paragraph [0118] where Frenne discloses “Based on some criteria, such as e.g., maximum throughput or maximized mutual information, the wireless device 850 may select the number of TP beams it may receive simultaneously.” [The number of TP beams is the parametrization which is acceptable according to Applicant’s specification page 11, line 13]), the radio processing comprising at least one of a spatial transformation and a spatial compression for reception beamforming (the selection of the number of TP beams is a spatial compression for reception beamforming according to Applicant’s specification page 6, lines 9-1, thus Frenne discloses this limitation in paragraph [0118]).

Frenne discloses all of the above, however Frenne may not specifically disclose performing radio processing based on the parametrization of link adaptation performed by the radio node.
However, Taira discloses performing radio processing based on the parametrization of link adaptation performed by the radio node (FIGS. 7 and 8 and paragraphs [0214]-[0215]; “An MCS [link adaptation parameter] of the signal n (=1, . . . , n.sub.max) is determined from the received SINRGn of the spatially multiplexed signal n, acquired under the combination of the receiving MT#k(n) and the beam number mk(n)(n=1, . . . , n.sub.max) thereof selected in the above (procedure DL1-5)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the invention of Frenne as taught by Taira such that Frenne performing radio processing based on the parametrization of link adaptation performed by the radio node providing improved transmission efficiency (Taira, paragraph [0232]).

	Regarding claim 4: 
As shown in FIGS. 1-20, Frenne discloses a radio node (FIG. 8, TP1 811) for a radio access network (FIG. 8, wireless communications network 800), the radio node comprising memory (FIG. 20, memory module 2005) coupled to processing circuitry (FIG. 20, processing module 2004), the processing circuity operable to: 
determine a parametrization of link adaptation performed by the radio node (paragraph [0119]; “Moreover, the wireless device 850 reports an indicator of channel quality value, e.g., a CQI value, indicated per TP beam, since a code word may be mapped to each TP beam, and the report, e.g., CQI report, may take into account interference from other TP beams, including the polarization beams, as selected in the report. The wireless device 850 may then feed back this information in a report, such as a CSI report.” [According to Applicant’s specification page 13, lines 25-29, link adaptation performed based on channel quality is acceptable as being based on the parametrizations of the radio processing].); and 
perform radio processing (FIG. 8, wireless device 850 and paragraph [0118] where Frenne discloses “Based on some criteria, such as e.g., maximum throughput or maximized mutual information, the wireless device 850 may select the number of TP beams it may receive simultaneously.” [The number of TP beams is the parametrization which is acceptable according to Applicant’s specification page 11, line 13]), the radio processing comprising at least one of a spatial transformation and a spatial compression for reception beamforming (the selection of the number of TP beams is a spatial compression for reception beamforming according to Applicant’s specification page 6, lines 9-1, thus Frenne discloses this limitation in paragraph [0118]).

Frenne discloses all of the above, however Frenne may not specifically disclose performing radio processing based on the parametrization of link adaptation performed by the radio node.
However, Taira discloses performing radio processing based on the parametrization of link adaptation performed by the radio node (FIGS. 7 and 8 and paragraphs [0214]-[0215]; “An MCS [link adaptation parameter] of the signal n (=1, . . . , n.sub.max) is determined from the received SINRGn of the spatially multiplexed signal n, acquired under the combination of the receiving MT#k(n) and the beam number mk(n)(n=1, . . . , n.sub.max) thereof selected in the above (procedure DL1-5)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the invention of Frenne as taught by Taira such that Frenne performing radio processing based on the parametrization of link adaptation performed by the radio node providing improved transmission efficiency (Taira, paragraph [0232]).

	Regarding claim 5: 
The combination of Frenne and Taira discloses the method of claim 1, wherein performing link adaptation comprises configuring a target radio node with a modulation and coding scheme and/or a transport format (Frenne, paragraph [0119]; “The network node 811, 830 then may decide on scheduling the wireless device 850, and may perform the link adaptation, e.g., selection of sub-rank, the TP beams, and the Modulation and Coding Scheme (MCS) per TP beam.”).

	Regarding claim 6: 
The combination of Frenne and Taira discloses the radio node of claim 4, wherein radio processing comprises one or more of transforming received signaling into beam space and performing beam selection from a set of defined reception beams (FIG. 8, wireless device 850 and paragraph [0118] where Frenne discloses “Based on some criteria, such as e.g., maximum throughput or maximized mutual information, the wireless device 850 may select the number of TP beams it may receive simultaneously.” [The number of TP beams is the parametrization which is acceptable according to Applicant’s specification page 11, line 13])

	Regarding claim 7: 
The combination of Frenne and Taira discloses the radio node of claim 2, wherein a parametrization of radio processing parametrizes one or more of a transformation applied, selection of reception beams, number of selected reception beams, and method of combination of one or more of parameters and beams (FIG. 8, wireless device 850 and paragraph [0118] where Frenne discloses “Based on some criteria, such as e.g., maximum throughput or maximized mutual information, the wireless device 850 may select the number of TP beams it may receive simultaneously.” [The number of TP beams is the parametrization which is acceptable according to Applicant’s specification page 11, line 13]).

	Regarding claim 8: 
The combination of Frenne and Taira discloses the radio node of claim 4, wherein the parametrization of link adaptation parametrizes one or more of a transport format, modulation, and coding (Frenne, paragraph [0119]; “The network node 811, 830 then may decide on scheduling the wireless device 850, and may perform the link adaptation, e.g., selection of sub-rank, the TP beams, and the Modulation and Coding Scheme (MCS) per TP beam.”).

	Regarding claim 9: 
The combination of Frenne and Taira discloses the radio node of claim 4, wherein radio processing comprises performing beam selection from a set of defined reception beams based on a reception property, wherein the reception property may pertain to one or more of signal quality and error rate (FIG. 8, wireless device 850 and paragraph [0118] where Frenne discloses “Based on some criteria, such as e.g., maximum throughput or maximized mutual information, the wireless device 850 may select the number of TP beams it may receive simultaneously.” [The number of TP beams is the parametrization which is acceptable according to Applicant’s specification page 11, line 13]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA M MCKIE whose telephone number is (571)270-5148. The examiner can normally be reached Monday-Friday 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GINA M. MCKIE
Examiner
Art Unit 2631



/GINA M MCKIE/Examiner, Art Unit 2631                                                                                                                                                                                                        /SAM K AHN/Supervisory Patent Examiner, Art Unit 2633